On Beheabin a.
Howell, J.
A rehearing having been applied for by plaintiff in this case, in order to have the judgment in his favor against the defendants affirmed, which had been inadvertently reversed by our decree in favor of the intervenor, a written agreement is presented and filed herewith, signed by the attorneys of all the parties that the judgment already rendered by us herein be amended to read as follows:
It is ordered, adjudged and decreed that the judgment appealed from be annulled, avoided and reversed, so far as relates to the intervenor, F. H. Ayers, and be in other respects maintained; and it is further ordered, adjudged and decreed that said intervenor be declared the owner of the cotton attached.